FRANK, Chief Judge.
Jerry Bunion has appealed from the habitual offender sentence imposed upon him following his conviction for sexual battery. The trial judge, before imposing habitual offender sanctions, made an assumption that Bunion had been released from incarceration or other commitment within five years of the offense for which he was being sentenced. See § 775.084(l)(b)(2) (1991), Fla.Stat. Although this assumption may indeed prove to be valid, the judge erred in sentencing the defendant as a habitual offender on an inadequate record. Frazier v. State, 595 So.2d 131 (Fla. 2d DCA 1992); Davis v. State, 588 So.2d 289 (Fla. 2d DCA 1991). On remand, the state may once again attempt to support habitual offender sentencing.
Reversed and remanded for resentencing.
PARKER and LAZZARA, JJ., concur.